Exhibit 99.1 Vision-Sciences, Inc. Announces Revenue of $3.2 Million for Fourth Quarter and $10.9 Million for Full Year Fiscal 2011 ORANGEBURG, N.Y., June 2, 2011 – Vision-Sciences, Inc. (Nasdaq:VSCI) today announced financial results for its fourth quarter and full year fiscal 2011, ended March 31, 2011. For the fourth quarter of fiscal 2011, net sales were $3.2 million, an increase of $1.2 million, or 61%, from the fourth quarter of fiscal 2010, ended March 31, 2010, primarily due to higher sales of our urology endoscopes and EndoSheath disposables and our ENT (“ear, nose, and throat”) endoscopes. Pro forma for the exclusion of sales to Medtronic Xomed, Inc., the ENT subsidiary of Medtronic, Inc. (“Medtronic”), which, effective April 1, 2010, no longer served as our distributor of ENT endoscopes, net sales for the fourth quarter of fiscal 2011 represented an increase of $1.5 million, or 88%, from the fourth quarter of fiscal 2010. For fiscal 2011, net sales were $10.9 million, an increase of $0.1 million, or 1%, from fiscal 2010, primarily due to higher sales of our urology product line of $1.5 million. Partially offsetting the increase were lower sales to Medtronic of our ENT and TNE videoscopes of $0.7 million and peripherals and accessories for our ENT endoscopes of $0.6 million. Pro forma for the exclusion of sales to Medtronic, net sales for fiscal 2011 represented an increase of $4.1 million, or 61%, over fiscal 2010. Gross profit in the fourth quarter of fiscal 2011 was $0.8 million, or a gross margin of 24%, compared to a gross loss of $0.6 million, or a gross margin of -29%, an increase of $1.4 million. The higher gross profit was primarily attributable to a lower inventory reserve for slow moving and obsolete materials and a favorable product sales mix. Gross profit in fiscal 2011 was $2.9 million, or a gross margin of 27%, compared to $1.0 million, or a gross margin of 9%, an increase of $1.9 million. The higher gross profit was primarily attributable to favorable manufacturing overhead absorption, a lower inventory reserve for slow moving and obsolete materials, and a favorable product sales mix. Operating loss in the fourth quarter of fiscal 2011 was $3.6 million compared to $3.9 million in the fourth quarter of fiscal 2010, a decrease of $0.3 million. The decrease in operating loss was primarily attributable to a higher gross profit of $1.4 million, partially offset by increased operating expenses of $1.1 million. Operating loss in fiscal 2011 was $11.4 million compared to $12.8 million in fiscal 2010, a decrease of $1.4 million. The decrease in operating loss was primarily attributable to a higher gross profit of $1.9 million, partially offset by increased operating expenses of $0.5 million. Warren Bielke, our interim Chief Executive Officer, stated “We are pleased with our fourth quarter and full year fiscal 2011 relative to the same periods in fiscal 2010, pro forma for the exclusion of Medtronic. Sales growth of 88% for our fourth quarter and 61% for our fiscal year reflect our success in driving top-line revenue growth and improving our margins without the benefit of the Medtronic distribution agreement. We achieved sequential revenue growth of 19% as we continue to increase our customer base and realize further penetration in the markets in which we operate.” Mr. Bielke continued, “We are excited about Stryker’s domestic launch of our urology products in April 2011 and their introduction at the American Urological Association annual meeting in May 2011. We believe our agreement with Stryker will drive our urology sales and help contribute to a successful fiscal 2012.” Abbreviated results (in thousands, except for per share data and percentages) for the fourth quarter and full year fiscal 2011 and 2010 were as follows: Three Months Ended Fiscal Year Ended March 31, March 31, Difference % Difference % Net sales $ $ $ 61
